Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 06/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 was filed after the mailing date of the Non Final Rejection on 03/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims  1-3, 5-7, 8-10, 12-14, 15-17, 19-20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ a dynamic RTU configurator assignment server (DRCAS) capability extended to the distributed float apparatus; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: automating, using the SCADA system for upstream, a configuration data upload for the RTUs; monitoring, using the WEPM system, evaporation ponds wastewater quantity and quality and adherence to environmental standards and regulations; collecting environmental compliance data from the distributed float network; analyzing the environmental compliance data collected from the distributed float network managed by the WEPM system; and providing a dashboard displaying future trends of the evaporation ponds wastewater quantity and quality ” and in combination with other limitations recited as specified in claim 1.




Claim  8  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein automating the configuration data upload for the RTUs includes using a dynamic RTU configurator assignment server (DRCAS) capability extended to the distributed float apparatus; monitoring, using the WEPM system, evaporation pond wastewater quantity and quality and adherence to environmental standards and regulations; collecting environmental compliance data from the distributed float network; analyzing the environmental compliance data collected from the distributed float network managed by the WEPM system; and providing a dashboard displaying future trends of the evaporation ponds wastewater quantity and quality ” and in combination with other limitations recited as specified in claim 8.



Claim  15   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein automating the configuration data upload for the RTUs includes using a dynamic RTU configurator assignment server (DRCAS) capability extended to the distributed float apparatus;  monitoring, using the WEPM system, evaporation pond wastewater quantity and quality and adherence to environmental standards and regulations; collecting environmental compliance data from the distributed float network; analyzing the environmental compliance data collected from the distributed float network managed by the WEPM system; and providing a dashboard displaying future trends of the evaporation ponds wastewater quantity and quality ” and in combination with other limitations recited as specified in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412